


SUBLEASE

    This Sublease is entered into as of March  , 2001 by and between VOPAK
DISTRIBUTION AMERICAS CORPORATION, a Washington corporation formerly known as
Univar Corporation ("Sublessor") and NEXTEL WIP LEASE CORP, a Delaware
corporation ("Sublessee").

RECITALS

    A. Sublessor as tenant has leased space ("Sublessor's Premises") in the
Development known as Carillon Point, Kirkland, Washington and legally described
on Exhibit A-1 (the "Development") from Carillon Properties, a tenancy in common
and now a Washington general partnership ("Prime Landlord"), by Office Lease
Agreement dated March 22, 1990 ("Prime Lease") as amended by amendments dated
September 11, 1991, July 10, 1995, May 1, 1996, June 20, 1996 and January 27,
1999, relevant portions of which are attached as Exhibit B. Sublessor's Premises
are located in Building 4000 of the Development (the "Building"). Skinner
Development Company has been appointed as agent for Prime Landlord.

    B. Sublessee has agreed to sublet from Sublessor that portion of the Fifth
Floor of the Building depicted on Exhibit A-2 attached ("Premises").

    C. Capitalized terms used in the Sublease and not otherwise defined shall
have the meaning set forth in the Prime Lease.

AGREEMENT

    NOW, THEREFORE, Sublessor and Sublessee, each with intent to be legally
bound, for themselves and their respective successors and assigns, agree to the
following:

    1.  Sublease. Sublessor subleases the Premises to Sublessee on the terms and
conditions contained in this Sublease.

    2.  Prime Lease. This Sublease is subject and subordinate to the Prime Lease
except as may be inconsistent with the terms hereof. The terms, covenants and
conditions contained in Sections 1(a), 5(a), 6(b), 6(c), 6(e), 7, 8, 11(a), 14,
18, 19, 20(a), 20(d), 21(a) through (g), 21(i), 25, 26, 28(a), 30, 34(a), 34(b),
34(d) through (f), 34(h) through 34(m), 34(o), 34(p), and Exhibit D to the
extent particular provisions thereof are referred to in the forgoing Sections of
the Prime Lease are incorporated in this Sublease with the same force and effect
as if Sublessor were the Prime Landlord and Sublessee were the tenant
thereunder, and Sublessor shall have all rights against Sublessee as would be
available to the Prime Landlord against the tenant under the Prime Lease if such
breach were by the tenant thereunder; provided, that incorporating such
provisions herein shall not obligate Sublessor or be construed as causing
Sublessor to assume or agree to perform any obligations of Prime Landlord under
the Prime Lease except with respect to the giving of notice under this Sublease.
Sublessee shall not do, omit to do or permit to be done or omitted any act in or
related to the Premises which could constitute a breach or default under the
terms of the Prime Lease, or result in the termination of the Prime Lease by
Prime Landlord. Notwithstanding anything herein contained, the only services or
rights to which Sublessee is entitled hereunder are those to which Sublessor is
entitled under the Prime Lease, and for all such services and rights Sublessee
will look solely to the Prime Landlord. Sublessor will cooperate with the
Sublessee to secure the cooperation of the Prime Landlord with respect to any
matter arising under the Prime Lease as to which such cooperation is reasonably
required. Sublessee acknowledges Prime Landlord's rights with respect to the
Premises pursuant to the Prime Lease are superior to Sublessee's and are not
affected by this Sublease.

    3.  Lease Data and Exhibits.

    3.1 Premises. That portion of Floor Five as shown on Exhibit A-2.

1

--------------------------------------------------------------------------------

    3.2 Rentable Area. Approximately 13,987 rentable square feet (RSF).

    3.3 Usable Area. Approximately 12,600 usable square feet (USF).

    3.4 Basic Rent.

    Months

--------------------------------------------------------------------------------

  Annual Rent

--------------------------------------------------------------------------------

        Year 1   $45.00/RSF or $629,415.00         Year 2   $46.00/RSF or
$643,402.00         Year 3   $48.00/RSF or $671,376.00         Year 4  
$49.00/RSF or $685,363.00         Year 5   $50.00/RSF or $699,350.00    

    3.5 Exhibits.

    Exhibit A-1   Legal Description of Development         Exhibit A-2   Drawing
of Premises         Exhibit B   Prime Lease Provisions         Exhibit C   Form
of Guaranty    

    3.6 Term. The term of this Sublease shall commence on July 26, 2001, (the
"Commencement Date") and shall expire on July 25, 2006 (the "Term") unless
sooner terminated as provided in this Sublease.

    4.  Condition of Premises. The Premises are delivered to Sublessee and
Sublessee accepts the Premises in their present condition, "AS IS" with all
faults. Sublessee acknowledges that neither Sublessor nor any agent of Sublessor
has made any representation as to the condition of the Premises or their
suitability for the conduct of Sublessee's business. Sublessee and Sublessor
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, fitness for a particular purpose or any other
kind arising out of this Sublease, and there are no warranties that extend
beyond those expressly set forth in this Sublease.

    5.  Basic Rent. Sublessee shall pay the Basic Rent set forth in Section 3.4
in monthly installments in advance on the first day of each month, and any other
amount due from Sublessee to Sublessor, at such place as Sublessor may designate
in writing, in lawful money of the United States of America, without demand and
without any deduction, set-off or abatement. Any and all other amounts payable
by Sublessee to Sublessor pursuant to the terms of this Sublease in addition to
Basic Rent constitute additional rent.

    6.  Additional Rent. In addition to the Basic Rent, commencing January 1,
2002 Sublessee shall pay to Sublessor, any increases in the Operating Expenses,
Real Property Taxes and Common Area Maintenance per RSF charged to Sublessor for
the Premises over the actual Operating Expenses, Real Property Taxes and Common
Area Maintenance per RSF incurred during the base year, which shall be 2001
("Additional Rent").  The calculation, payment and reconciliation of the
Additional Rent payments by Sublessee and Sublessor shall be made based on Prime
Landlord's estimated expenses where actual figures are not yet available and
otherwise in the same manner as between Prime Landlord and tenant under
Section 6(d) of the Prime Lease, except that Sublessor shall only be obligated
to deliver to Sublessee a copy of Prime Landlord's Statement promptly after the
receipt of the Statement from Prime Landlord. In addition, Sublessee shall have
no independent right to audit Prime Landlord's accounting of Additional Rent but
upon Sublessee's written request received within thirty (30) days after delivery
of the Statement to Sublessee, Sublessor at Sublessee's sole expense will
exercise such audit rights as it may then be entitled to exercise under the
Prime Lease. Sublessor will refund to Sublessee pro rata any overpayments of
Additional Rent recovered from Prime Landlord and any expenses of audit
recovered from Prime Landlord.

2

--------------------------------------------------------------------------------

    7.  Parking. Sublessee shall be entitled to 3.75 spaces of parking per 1,000
USF in the Premises at the market rates from time to time charged by Prime
Landlord for monthly parking, the cost of which shall be borne by Sublessee. The
parking permits will be obtained directly from Prime Landlord. Sublessee shall
abide by all rules and regulations of Prime Landlord and its agents with respect
thereto.

    8.  Assignment and Subletting. Sublessee shall not, without the prior
written consent of Sublessor, which consent shall not be unreasonably withheld
or be delayed, assign this Lease or sublet the whole or any part of the
Premises, provided that any such assignment or sublease shall be subject to the
Prime Landlord's consent pursuant to the Prime Lease. Any assignment or sublease
shall be in writing and shall not release Sublessee from any liability
hereunder. Any assignment or sublease shall be delivered to Sublessor and shall
expressly provide that the assignee assumes all obligations under the Sublease.
Consent to any assignment, sublease or other transfer shall not waive the
necessity for a consent to any further assignment, sublease or transfer. Any
transfer of this Sublease from Sublessee by merger, consolidation or liquidation
shall constitute an assignment for purposes of this Section. Notwithstanding the
foregoing, a merger or consolidation with or into an entity that after the
merger or consolidation has a shareholder's equity that equals or exceeds
Sublessee's shareholder's equity shall not require Sublessor's consent.

    9.  Indemnity. Sublessee shall indemnify, hold harmless and defend Sublessor
from and against all liabilities, damages, obligations, losses, claims, actions,
costs or expenses, including attorneys' and other professional fees, in
conjunction with loss of life, personal injury and/or property damage arising
out of the occupancy or use by Sublessee of any part of the Premises or the
Development, occasioned wholly or in part by any act or omission of Sublessee or
its officers, contractors, licensees, agents, servants, employees, guests,
invitees or visitors. The foregoing provisions shall not be construed to make
Sublessee responsible for loss, damage, liability or expense resulting from
injuries to third parties caused by the negligence of Sublessor, its agents or
employees or other tenants of the Building. Sublessor shall not be liable for
any loss or damage to persons or property sustained by Sublessee or other
persons, which may be caused by theft, or by any act or neglect of any tenant or
occupant of the Building or any other third parties as set forth herein, except
arising from the negligent or intentional acts of Sublessor. Sublessor shall
indemnify, hold harmless and defend Sublessee from and against all liabilities,
damages, obligations, losses, claims, actions, costs or expenses, including
attorneys' and other professional fees, in conjunction with loss of life,
personal injury and/or property damage arising solely out of the negligent or
intentional act or omission of Sublessor or its officers, contractors, agents,
servants or employees.

    10. Insurance. Sublessee shall maintain the following policies with limits
not less than those listed below (subject to increase by Sublessor upon sixty
(60) days prior notice based on inflation, the foreseeable risks attendant to
Sublessee's business, coverage limits customary for similar property and
recommendations of Sublessor's insurance advisors) through an insurer that has
an A.M. Best Rating of B+7 or better: (a) commercial general liability in the
amount of Five Million Dollars ($5,000,000.00) each occurrence insuring bodily
injury/property damage, products liability/completed operations, contractual
liability, hazards and operations of independent contractors and naming
Sublessor and Prime Landlord as additional insured; (b) comprehensive automobile
liability in the amount of One Million Dollars ($1,000,000.00) per occurrence;
(c) workers' compensation in statutory limits and employer's liability in the
amount of One Million Dollars ($1,000,000.00) per occurrence; and (d) fire and
extended coverage insurance (with vandalism, malicious mischief and sprinkler
leakage endorsements) covering Sublessee's personal property for full
replacement cost with such policy including a bailee or other similar
endorsement to cover personal property of others brought onto the Premises at
full replacement cost.

    The policies in (d) above shall waive all rights of subrogation (including,
without limitation, the waiver set forth in the last paragraph of this
Section 10) against Sublessor and the policies in (a) and (b) will add Sublessor
and Prime Landlord as additional insureds. The policies above shall provide for

3

--------------------------------------------------------------------------------

severability of interests and shall provide that an act or omission of one of
the insureds or additional insureds that would void or otherwise reduce
coverage, shall not reduce or void the coverage as to the other named and
additional insureds. The policy in (a) above shall contain a provision that "the
insurance provided Sublessor hereunder shall be primary and non-contributing
with any other insurance available to Sublessor." If a policy has a deductible
or self-insured retention, Sublessee agrees to be liable for and to assume all
obligations as contained in the policy of insurance as if the policy had first
dollar coverage. No policy shall contain a deductible or self-insured retention
exceeding Five Thousand Dollars ($5,000.00) without Sublessor's prior written
consent, which may be withheld or granted in Sublessor's commercially reasonable
discretion, provided, however, Sublessor acknowledges that Sublessee's fire and
extended coverage insurance policy contains a deductible or self-insured
retention of fifty thousand dollars ($50,000.00). If the policy is a "claims
made" policy, Sublessee shall extend such policy as necessary to allow coverage
of any and all liability claims relating to this Lease. Prior to the
Commencement Date, Sublessee shall provide Sublessor (Attn.: Real Estate
Department, P.O. Box 34325, Seattle, WA 98124-1325) with a certificate of
insurance evidencing such required coverages and endorsements, including the
endorsements waiving rights of subrogation and adding Sublessor and Prime
Landlord as additional insureds. Such certificate and endorsements shall agree
to provide Sublessor with at least thirty (30) days' notice of cancellation,
non-renewal or material change. Sublessee shall provide Sublessor with certified
copies of such policies at Sublessor's request. At least ten (10) days before
expiration of any policy, Sublessee shall furnish Sublessor with a renewal or
"binder" for the policy, or Sublessor may procure such insurance at Sublessee's
expense payable on demand.

    Sublessee waives and releases claims arising in any manner in its favor and
against Sublessor for loss or damage to Sublessee's property or the property of
others in Sublessee's care, custody or control located at the Premises and for
bodily injury to the extent the loss or damage is covered by insurance the
Sublessee carries or would be covered by insurance the Sublessee is required to
carry under this Section 10 or is within a deductible on insurance carried by
Sublessee. This waiver and release extends to anyone claiming through or under a
party as a result of a right of subrogation. Sublessee shall obtain from its
insurance carrier a waiver of subrogation as a clause or endorsement to its
policy.

    11. Surrender of Premises. Subject to the terms of this Sublease relating to
damage and destruction, upon expiration or termination of the Term of this
Sublease, whether by lapse of time or otherwise (including any holdover period),
Sublessee at its expense shall: (1) remove Sublessee's goods and effects and
those of all persons claiming under Sublessee, and (2) repair and restore the
Premises to a condition as good as received by Sublessee from Sublessor or as
thereafter improved, reasonable wear and tear excepted, and (3) promptly and
peacefully surrender the Premises (including surrender of alterations, additions
or improvements installed in the Premises by Sublessor or Sublessee, except
Sublessee's trade fixtures that do not become part of the Building and any items
identified in a writing signed by both parties prior to installation of the
equipment or fixtures described therein). If Sublessee caused the Premises to be
improved with other than ceiling suspension systems, ceiling, fluorescent light
fixture, mechanical cooling, heating and ventilation unit covers, millwork
detail, doors, door sills, hardware or hard surface floor tile and base
consistent with Sublessor's improvements to Floor Five existing on the date of
this Sublease, then at Sublessor's option Sublessee shall pay Sublessor an
amount equal to the cost to replace all such nonstandard items with building
standard items. Any property left on the Premises after the expiration or
termination of the Lease Term shall be deemed to have been abandoned and the
property of Sublessor to dispose of as Sublessor deems expedient, and Sublessee
shall be liable for all costs associated with the disposal of such property.

    12. Brokers. Each party represents to the other that there is no real estate
broker representing it that is entitled to any compensation in connection with
this Sublease. Each party agrees to indemnify and hold the other harmless
against all claims of any agent or broker alleging dealings with regard to the
Premises through the indemnifying party.

4

--------------------------------------------------------------------------------

    13. Default; Remedies. Each of the following shall be a default of
Sublessee:

    (a) Sublessee fails to make any payment of Basic Rent, or any other payment
Sublessee is required to make, when such payment is due and that failure
continues for five (5) days after written notice from Sublessor.

    (b) Sublessee fails to perform any other obligations under this Sublease and
that failure continues for ten (10) days after written notice from Sublessor;
provided, however, if the failure is such that it cannot be cured solely by the
payment of money and more than ten (10) days are reasonably required for its
cure, then Sublessee shall not be deemed to be in default if Sublessee shall
commence such cure within said ten (10) days period, and thereafter prosecute
such cure to completion within twenty-five (25) days.

    (c) Sublessee (i) files a volunteer petition in bankruptcy or insolvency;
(ii) is adjudicated bankrupt or insolvent; (iii) takes any action seeking or
consenting to or acquiescing in a reorganization arrangement in connection with
any insolvency or bankruptcy proceeding, liquidation, dissolution, appointment
of a trustee or receiver of liquidator or similar relief under any Federal or
State bankruptcy or other law; (iv) makes an assignment for the benefit of
creditors; or (v) fails to discharge within forty-five (45) days any proceeding
brought against Sublessee seeking the relief described in clause (c)(iii) of
this section.

    In the event of a default by Sublessee, Sublessor shall have the remedies
set forth in Section 21 of the Prime Lease.

    14. Consent or Approval of Prime Landlord. If the consent or approval of
Prime Landlord is required under the Prime Lease with respect to any matter
relating to the Premises, Sublessee shall be required first to obtain the
consent or approval of Sublessor (which Sublessor will not unreasonably withhold
unless this Sublease expressly allow otherwise) with respect thereto and, if
Sublessor grants such consent or approval, Sublessor or Sublessee may forward a
request for consent or approval to the Prime Landlord, but Sublessor shall not
be responsible for obtaining such consent or approval. Sublessor will cooperate
with Sublessee in Sublessee's effort to obtain Prime Landlord's consent or
approval.

    15. Limitations on Sublessor's Liability.

    (a) Sublessee acknowledges that Sublessor has made no representations or
warranties with respect to the Building or the Premises except as provided in
this Sublease.

    (b) If Sublessor assigns its leasehold estate in the Building, Sublessor
shall have no liability or obligation to Sublessee for anything that accrues or
arises after that assignment. Sublessee shall then recognize Sublessor's
assignee as landlord of this Sublease and the assignee shall assume and agree to
perform all obligations of Sublessor to be performed after the date of transfer.
Sublessor will notify Sublessee of any such assignment.

    (c) Sublessor shall not be required to perform any of the covenants and
obligations of the Prime Landlord under the Prime Lease, and insofar as any of
the obligations of the Sublessor hereunder are required to be performed under
the Prime Lease by the Prime Landlord thereunder, Sublessee shall rely on and
look solely to the Prime Landlord for the performance thereof. If the Prime
Landlord shall default in the performance of any of its obligations under the
Prime Lease or breach any provision of the Prime Lease pertaining to the
Premises, Sublessee shall have the right, at Sublessee's expense and upon prior
notice to Sublessor, and in the name of Sublessor to make any demand or
institute any action or proceeding, in accordance with and not contrary to any
provision of the Prime Lease, against the Prime Landlord under the Prime Lease
for the enforcement of the Prime Landlord's obligations thereunder. Sublessor
will cooperate with Sublessee in Sublessee's efforts to enforce Prime Landlord's
obligations.

5

--------------------------------------------------------------------------------

    16. Utilities, Services, Maintenance and Repair. Sublessee shall be entitled
to all those services, utilities, maintenance and repair which Prime Landlord is
required to provide pursuant to Sections 9 and 11(b) of the Prime Lease.
Sublessee shall look solely to the Prime Landlord for the provision of such
services, utilities, maintenance and repair and will not interfere with Prime
Landlord's provision of the same to Sublessee. To the extent that Prime Landlord
charges Sublessor for any increase in the cost of such services and utilities
and such increase is due solely to Sublessee's use of the Premises, Sublessee
agrees to pay the charges therefor promptly upon receipt of Sublessor's bill.
Sublessor's bill will contain the supporting documentation provided to Sublessor
by Prime Landlord.

    17. Interest on Unpaid Rent; Late Charge. All installments of Basic Rent and
all other payments that are not paid when due shall bear interest from their due
date until paid at a rate equivalent to the prime rate of interest in effect
from time to time at the Bank of America (or an bank which is a successor to the
Bank of America) plus four percent (4%). In addition, if Sublessee does not pay
any installment of Basic Rent or any other payment due pursuant to this Sublease
within three (3) business days of its due date, Sublessee shall pay to
Sublessor, as Additional Rent, five percent (5%) of the amount past due, it
being agreed between Sublessor and Sublessee that such amount represents a
reasonable forecast of the additional administrative expense in connection with
the late payment.

    18. Alterations. Sublessee shall make no additions, changes, alterations or
improvements (the "Alterations") to the Premises or any electrical or mechanical
facilities pertaining to the Premises without the prior written consent of
Sublessor which may be withheld in Sublessor's sole and absolute discretion. All
Alterations shall be performed in compliance with laws in a good and workmanlike
manner and all materials used shall be of a quality comparable to those in the
Premises and Building and shall be in accordance with plans and specifications
approved by Sublessor, and Sublessor may require that all such Alterations be
performed under Sublessor's supervision. If Sublessor consents or supervises any
such Alterations by Sublessee, the same shall not be deemed a warranty as to the
adequacy of the design, workmanship or quality of materials, and Sublessor
hereby expressly disclaims any responsibility or liability for the same, except
for Sublessor's negligent supervision. Sublessor shall under no circumstances
have any obligation to repair, maintain or replace any portion of the
Alterations.

    Sublessee shall maintain a safe working environment, including the
continuation of all fire and security protection devices, if any, previously
installed in the Premises by Sublessor. Sublessor at its option and expense may
make any repairs, alterations, additions or improvements that Prime Landlord may
deem necessary or advisable for the preservation, safety or improvement of the
Premises or Building, but Sublessee at all times shall have reasonable access to
the Premises. All alterations, additions and improvements except Sublessee's
trade fixtures that do not become a part of the Building shall remain in and be
surrendered with the Premises as a part thereof at the expiration or termination
of this Sublease.

    19. Casualty & Condemnation. Under certain circumstances described in the
Prime Lease, either Prime Landlord or Sublessor may terminate the Prime Lease if
there is a fire or other casualty damaging the Building or the Premises, or if
there is a condemnation affecting the Building. Any such termination will
automatically terminate this Sublease. Sublessor's obligation to repair any
damage to the Premises is limited to its obligation to do so as tenant under the
Prime Lease.

    Rent will abate in proportion to the loss of use of the Premises caused by
fire or other casualty, except if such damage resulted from or was contributed
to directly or indirectly by the act, fault, or neglect of Sublessee,
Sublessee's officers, contractors, agents, employees, invitees or licensees,
then Rent shall abate only to the extent rent abates under the Prime Lease with
respect to the Premises.

    No damages, compensation or claim shall be payable by Sublessee for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or the Building.

6

--------------------------------------------------------------------------------

    20. Subordination. This Sublease is subject and subordinate to the Prime
Lease, to all ground and underlying leases, and to all mortgages and deeds of
trust which may now or hereafter affect the Building or the Development, and to
any and all renewals, modifications, consolidations, replacements and extensions
thereof, provided that Sublessor agrees not to effect any modification or
amendment of the Prime Lease that materially and adversely affects the rights of
Sublessee without the written consent of Sublessee (which consent shall not be
unreasonably withheld or delayed).

    21. No Hazardous Waste. Sublessee shall not dispose of nor otherwise allow
the release of any hazardous waste or materials in, on or under the Premises, or
any adjacent property, or in any improvements place on the Premises or within
the Development. Sublessee represents and warrants to Sublessor that Sublessee's
intended use of the Premises does not involve the use, production, disposal or
bringing on to the Premises of any hazardous waste or materials, except
batteries. As used herein, the term "hazardous waste or materials" includes any
substance, waste or material defined or designated as hazardous, toxic or
dangerous (or any similar term) by any federal, state or local statute,
regulation, rule or ordinance now or hereafter in effect. Sublessee shall
promptly comply with all statutes, regulations and ordinances, and with all
orders, decrees or judgments of governmental authorities or courts having
jurisdiction, relating to the use, collection, treatment, disposal, storage,
control, removal or cleanup of hazardous waste or materials in, on or under the
Premises or any adjacent property, or incorporated in any improvements, at
Tenant's expense.

    After notice to Sublessee and a reasonable opportunity for Sublessee to
effect such compliance, Sublessor or Prime Landlord may, but is not obligated
to, enter upon the Premises and take such actions and incur such reasonable
costs and expenses to effect such compliance as it deems advisable to protect
its interest in the Premises. However, neither Sublessor nor Prime Landlord
shall be obligated to give Sublessee notice and an opportunity to effect
compliance if (i) such delay might result in material adverse harm to Sublessor,
Prime Landlord or the Premises, (ii) Sublessee has already had actual knowledge
of the situation and a reasonable opportunity to effect compliance, or (iii) an
emergency exists. Whether or not Sublessee has actual knowledge of the release
of hazardous waste or materials on the Premises or any adjacent property as the
result of Sublessee's use of the Premises, Sublessee shall reimburse Sublessor
and Prime Landlord for the full amount of all costs and expenses incurred by
Sublessor or Prime Landlord in connection with such compliance activities, and
such obligation shall continue even after the termination of this Lease.
Sublessee shall notify Sublessor and Prime Landlord immediately of any release
of any hazardous waste or materials on the Premises.

    Sublessee agrees to indemnify and hold harmless Sublessor and Prime Landlord
against any and all losses, liabilities, suits, obligations, fines, damages,
judgments, penalties, claims, charges, cleanup costs, remedial actions, costs
and expenses (including, without limitation, attorneys' fees and disbursements)
which may be imposed upon, incurred or paid by, or asserted against Sublessor,
Prime Landlord or the Premises by reason of, or in connection with the acts or
omissions of Sublessee, or any other person for whom Sublessee would otherwise
be liable, resulting in the release of any hazardous waste or materials.

    22. Security Deposit. Sublessee shall deposit with Sublessor on the date
this Lease is executed by Tenant $52,451.25 (the "Security Deposit") as security
for Tenant's performance of its obligations under this Lease. Landlord shall not
be required to keep the Security Deposit separate from its general funds and
Tenant shall not be entitled to interest on the Security Deposit. No part of the
Security Deposit shall be considered held in trust, a prepayment of any amount
due under this Lease or a measure of Landlord's damages in the event of Tenant's
default. Upon an event of default by Tenant, Landlord may, without prejudice to
any other remedy, use the Security Deposit to pay any amount due Landlord; to
reimburse or compensate Landlord for any liability, cost or other damage caused
by Tenant's default; or perform any obligation required of Tenant under this
Lease. If Landlord uses any portion of the Security Deposit, Tenant shall
restore the Security Deposit to its original amount within ten (10) days after
Landlord's demand. Landlord will inspect the Premises within thirty (30) days
after the later of the expiration date of this Sublease or the date Tenant
vacates the Premises and Landlord shall refund

7

--------------------------------------------------------------------------------

to Tenant within a reasonable time after the inspection any portion of the
Security Deposit not used or applied by Landord. Landlord's obligation with
respect to the Security Deposit are those of a debtor and not a trustee.
Landlord may commingle the Security Deposit with Landlord's general and other
funds. The Security Deposit shall not bear interest.

    23. Signs. Notwithstanding any other provision of this Sublease, Sublessee
shall have no right to place any signs outside the Building.

    24. Holding Over. If Sublessee holds over after expiration or termination of
this Sublease without written consent of Sublessor, Sublessee shall pay two
times the fixed minimum monthly rental in effect during the last month hereof
and all other charges due hereunder for each month or any part thereof of any
such holdover period. No holding over by Sublessee after the term of this
Sublease shall operate to extend the Sublease term. In the event of any
unauthorized holding over, Sublessee shall indemnify Sublessor against all costs
and claims for damages, including, without limitation, any claims for damages by
any other tenant to whom Sublessor or Prime Landlord may have leased all or any
part of the Premises.

    25. Estoppel Certificate. Upon Sublessor's request, at any time and from
time to time, Sublessee shall execute and deliver to Sublessor within fifteen
(15) business days after receipt of the request, a written instrument, duly
executed:

     (i) Certifying that this Sublease has not been amended or modified and is
in full force and effect or, if there has been a modification or amendment, that
this Sublease is in full force and effect as modified or amended, and stating
the modifications or amendments;

    (ii) Specifying the date to which the rent has been paid;

    (iii) Stating whether, to Sublessee's best knowledge, Sublessor is in
default and, if so, stating the nature of the default; and

    (iv) Stating the commencement date of the term and whether any option to
extend the term has been exercised.

    26. Tenant's Vacation of Premises. If Sublessee vacates all or substantially
all of the Premises without the payment of rent, upon such vacation Sublessor
shall have the right, after giving Sublessee thirty (30) days' notice that it is
retaking possession of some or all of the Premises and terminating this Sublease
with respect to the portion retaken. The foregoing right shall be in addition to
and not in limitation of any right Sublessor may have when Sublessee is in
default.

    27. Changes to Building. Sublessor or Prime Landlord shall have the right,
from time to time, without thereby creating an actual or constructive eviction
or incurring any liability to Sublessee, to change the arrangement or location
of the following that are not contained within the Premises or any part thereof:
entrances, passageways, doors and doorways, corridors, stairs, toilets, and
other similar public service portions of the Building.

    28. Notices. Any notice, statement, certificate, consent, approval,
disapproval, request or demand required or permitted to be given in this
Sublease shall be in writing and sent by a nationally

8

--------------------------------------------------------------------------------

recognized overnight delivery service such as Federal Express or Airborne or by
United States mail, registered or certified mail, return receipt requested,
postage prepaid, addressed, as the case may be:

    To Sublessor at the following address:

    Vopak Distribution Americas Corporation

    Attn: Director of Real Estate Services and Risk Management, Van Waters &
Rogers Inc.

(Delivery and air courier)
6100 Carillon Point
Kirkland, Washington 98033

(Mail)
P.O. Box 34325
Seattle, Washington 98124-1325

and to the Sublessee at the following address:

NEXTEL WIP LEASE CORP.
4500 Carillon Point
Kirkland, WA 98033
ATTN: Legal Department

    Either party by notice to the other may change or add persons and places
where notices are to be sent or delivered. In no event shall notice have to be
sent on behalf of either party to more than three (3) persons. Mailed notices
will be deemed served four (4) business days after mailing certified or
registered mail properly addressed with postage prepaid and notices sent by
overnight delivery service for next day delivery will be deemed served on the
business day first following the day they were sent.

    29. Sublessor's and Sublessee's Power to Execute. Sublessor and Sublessee
covenant, warrant and represent that they have full power and proper authority
to execute this Sublease.

    30. Entire Agreement. This Sublease contains the entire agreement between
Sublessor and Sublessee. No modification of this Sublease shall be binding on
the parties unless it is in writing and signed by the parties.

    31. Consent to Sublease by Prime Landlord. This Sublease shall not become
operative until and unless the Prime Landlord has given to Sublessor its consent
hereto. Sublessor shall not be responsible for Prime Landlord's failure to
consent to this Sublease. Should Prime Landlord not consent to this Sublease,
each party shall be released from all obligations with respect hereto and
neither party shall have any further rights in law or in equity with respect to
this Sublease.

    32. Guaranty. This Sublease and Sublessor's obligations hereunder are
expressly conditioned upon NEXTEL PARTNERS INC. executing and delivering to
Sublessor contemporaneous with execution of this Lease a Continuing Lease
Guaranty which shall in form and substance as attached hereto as Exhibit C.

SUBLESSOR:   SUBLESSEE:
VOPAK DISTRIBUTION AMERICAS
CORPORATION
 
NEXTEL WIP LEASE CORP. By   By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its   Its

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

STATE OF __________   )     ) ss. COUNTY OF __________   )

    I certify that I know or have satisfactory evidence that            is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the            of VOPAK DISTRIBUTION AMERICAS
CORPORATION to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

Dated: _____________  

--------------------------------------------------------------------------------

    Notary Public [Seal or Stamp]  

--------------------------------------------------------------------------------

    [Printed Name]     My appointment expires _______________

STATE OF __________   )     ) ss. COUNTY OF __________   )

    I certify that I know or have satisfactory evidence that            is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the            of NEXTEL WIP LEASE CORP. to be
the free and voluntary act of such party for the uses and purposes mentioned in
the instrument.

Dated: ____________  

--------------------------------------------------------------------------------

    Notary Public [Seal or Stamp]  

--------------------------------------------------------------------------------

    [Printed Name]     My appointment expires _______________

10

--------------------------------------------------------------------------------

CONSENT BY PRIME LANDLORD

    The, Landlord under the Prime Lease hereby consents to the attached Sublease
with the understanding that the Sublessor's obligations under the Prime Lease
are not modified or changed as it relates to the Landlord. By its consent, Prime
Landlord agrees that the utilities, services, maintenance and repair it is
required to provide under the Prime Lease to or for the space which is being
subleased, will be provided by Prime Landlord to the Sublessee.

    AGREED AND ACCEPTED THIS      DAY OF            , 2001.

    PRIME LANDLORD:

    CARILLON PROPERTIES

By: __________________________         Barbara Leland    
Its: __________________________
 
 

11

--------------------------------------------------------------------------------
